After arguments of counsel, the court declared the law to be, that where one sells an unsound horse, knowing him to be disordered at the time of sale, and conceals that circumstance from the purchaser, but receives a price from him, which the purchaser would not have consented to give, unless for a sound horse, the vendee may recover damages from the vendor for this deceit; aliter, where the seller was wholly ignorant of the horse’s being disordered. But if one sells a horse, warranting him to be sound, the contract will bind the vendor, whether he was ignorant at the time of the horse’s being disordered or not.
Verdict for the defendant.